 



Exhibit 10.2
Silicon Valley Bank
Amendment to Loan Documents

     
Borrower(s):
  Mobility Electronics, Inc.
 
  Mobility Idaho, Inc. (formerly Portsmith, Inc.)
 
  Mobility California, Inc. (formerly Magma, Inc.)
 
   
Address:
  17800 N. Perimeter Drive
 
  Scottsdale, Arizona 85255-5449
 
   
Date:
  As of May 9, 2006

     THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into between
SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara,
California 95054, and the borrower(s) named above (individually and
collectively, and jointly and severally, the “Borrower”), whose address is set
forth above.
     Bank and Borrower agree to amend the Loan and Security Agreement between
them, dated as of September 27, 2002 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), as set forth
herein, effective as of the date hereof. Capitalized terms used but not defined
in this Amendment, shall have the meanings set forth in the Loan Agreement (as
amended by this Amendment).
     1. Limited Waiver. Bank and Borrower hereby agree that any failure of
Parent (on a consolidated basis) to maintain the minimum EBITDA required under
Section 5(b) of the Schedule to Loan Agreement solely for the quarter ended
March 31, 2006 (the “Designated EBITDA Default”) hereby is waived. It is
understood, however, that the foregoing waiver of the Designated EBITDA Default
does not constitute a waiver of the aforementioned covenant with respect to any
other date or time period, or of any other provision or term of the Loan
Agreement or any related document, nor an agreement to waive in the future such
covenant with respect to any other date or time period or any other provision or
term of the Loan Agreement or any related document.
     2. Fees. In consideration for Bank entering into this Amendment, Borrower
shall pay Bank a fee of $2,000 concurrently with the execution and delivery of
this Amendment, which fee shall be non-refundable and in addition to all
interest and other fees payable to Bank under the Loan Documents. Bank is
authorized to charge said fees to Borrower’s loan account.

1



--------------------------------------------------------------------------------



 



     3. Representations True. Borrower represents and warrants to Bank that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.
     4. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Bank and Borrower, and the
other Loan Documents set forth in full all of the representations and agreements
of the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof. Except as expressly amended herein (or as
amended and restated in the Loan Documents as expressly contemplated herein),
all of the terms and provisions of the Loan Agreement and all other Loan
Documents shall continue in full force and effect and the same are hereby
ratified and confirmed.
[remainder of page intentionally left blank; signature page follows]

2



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same document.
Delivery of an executed counterpart of this Amendment by telefacsimile shall be
equally as effective as delivery of an original executed counterpart of this
Amendment. The foregoing shall apply to each other Loan Document mutatis
mutandis.

                          Borrower:       Bank:
 
                            MOBILITY ELECTRONICS, INC.       SILICON VALLEY BANK
 
                       
 
  By    /s/ Joan W. Brubacher       By    /s/ Benjie Polnick    
 
     
 
President or Vice President          
 
Relationship Manager    
 
                       
 
                        Borrower:       Borrower:
 
                            MOBILITY IDAHO, INC. (formerly Portsmith, Inc.)    
  MOBILITY CALIFORNIA, INC. (formerly Magma, Inc.)
 
                       
 
  By    /s/ Joan W. Brubacher       By    /s/ Joan W. Brubacher    
 
                       
 
      President or Vice President           President or Vice President    

3



--------------------------------------------------------------------------------



 



CONSENT
     The undersigned acknowledges that the undersigned’s consent to the
foregoing Amendment is not required, but the undersigned nevertheless does
hereby consent to the foregoing Amendment and to the documents and agreements
referred to therein and to all future modifications and amendments thereto, and
any termination thereof, and to any and all other present and future documents
and agreements between or among the foregoing parties. Nothing herein shall in
any way limit any of the terms or provisions of the guaranty, security
agreement, or any other Loan Document of the undersigned, all of which are
hereby ratified and affirmed.

                      Mobility Texas, Inc. (formerly Cutting Edge Software,
Inc.)       iGo Direct Corporation, a Delaware corporation formerly known as
IGOC Acquisition, Inc. and successor-by-merger to iGo Corporation    
 
                   
By
   /s/ Joan W. Brubacher       By    /s/ Joan W. Brubacher    
 
 
 
President or Vice President          
 
President or Vice President    

4